OFFICE   OF THE ATTORNEY    GENERAL OF TEXAS
                   AUSTIN
    lfoaowblo
            W.D.~reoa,Pege 2


       aotieasseatout      b7 him la rdditlon the nwspaper
        bdvwtisiag.     In support of their oontaation, the7
       rlt-8wn oasa of city of 2h Aatonlo, vs. Campbell,
       % 83. 130. Boy furthsseontendthatArtiale
       3808 daals rlth the n@lred Bdvortlslngof n8l
       ;z.rt    for *al0 under sa ardor of s&lo, and that
             J lrequfreullts(Lm ntoutla      uidrrtiol.8,
       88ah of the wqulla aotr   aw 8 part of the adver-
       Ustag, and aovowd by ths &OO abaqW for

       pooStlwaeaotl~slfhoudBotpubll8h
       pqmr for vhloh he vould k entitledte aa 7xib
       for adYortlsin& that by tha sama tokaa ho is w-
        qulwd to saa4out ths foer bddftloaal
                                           aatlaar and
        WedYe LIDsx tw    o a q nr u*tfo n,lma   th o u g hh e eo n
       ‘a & ia Adtlltla a to p a llsh lx lgth e ootiee ia a
        nmfspap&rand mkfng his wtura         for so d9l.n~.
            “The 8herlff dingwe vlth thesea9ntentlon.0,
        mkda8kuanoplnioainrqprcltot&m6tter. The
        lhsriif  aontewts that the foe of 41.00 f9r adver-
        Us*    ,aovaw the nuvspqtar sdvertlsing 6ad wturn,
        rhtah ho has pwperlr 8tteanbd to. II0 further aoa-
        tads that,bder AAla           39331,lB aaenbd in 1937,
        he ia editled to 41.00 foe fo rlendlagor porting raah
        :E ~lmtlaes      he we wqulwd b7 law to llth epwt
                                                      r
                  Ha feelstht our bgislattuw aevor intend-
        ld to & q tt.lw                     ia Tex a to
                      a shorlfro fu y aotant7         s
        perform ssrvlee~ for parthr to a *iv&l suit - sald
        puties not be* The stbto of Texes aor sny of its
        polltiml  sub-divlslons - for vhlah hs wtald aot ba
        proper17aammuated. ltathewfow fe*l,athat                    whoa
        the Ls slaturewnded Artialo 3933 md             ooatlnued
        to inae ab ir sad rrtlole ths r0ii0dgt            Vostiag
        amy othsr notlaos wqukw4 by lam and not othsnlse
        pwvlded for.... 41.00',t&t it was the iatantion of
        thoLegfsl&ure tbtoff;0*nwol&dba          crmporlmted
        for  posting or mdl4     tbo rot%aes in questionroeord-
        l&y, end that hs Is j tiilodia w?.ng $1.00 far
        -0h .0r ub a0tieat. rThe88 aotieos ma7 be lithor
        p o sted or mlla d,tinder t& la y,b uthe IsNq ulnd to
        do oas or tha sthar.)Ths eho*tfffwthsr at&ends
        t&t, rhilo this rrtflele stipalates &OO for 9ostSsq
        u's a&art1seMatserula,           uslagt?mwr~'a&*rtlr.-
        mats* ta tha plural,this PefWs @al7 toPOst                    the




a
                                                                    504



    EoaorablolI.0,WelMioa,Psga 3
!

         notices in the eventtht publlaatlonb7 navspap8r
    'e   18 not hde,
              'With the sxasptionof the aase abeve wfornd
         to, City of San Antonio vsr Caupboll,56 8.Y. 130,
         vhlah 18 a vw7 old aa14~ the artlalo in quntion
         hwlng been mea&d withoutu          la splto of uld
         esse, vo find no s~thotit.i*soa this questloa. It
         oacurs to us tlmt tin positionof tha sheriffis
         roll wua lfithnfemaeo to tba intent     of the Logis-
         latuw   U&no   offloorweulbdorork      la & aitilsult
         for partiesothar thaa the btate snd its sabdlririoaar
         But it lgpttawto us that tha quostlan18 kssd an-
         tiluly upan aonstruatloa af the artialo of ths sktuto
         fLrfng the fees, thet is Art. 3933. It oeours to us
         that tjm pwvisl9a   dare   set out, ‘Posting   ary other
         ~6iaes wqulwd by l&v snd not othervlseprovided
            ..,.@.OOt~,might be eonstrued to mean oft&w that
         tha sherirrwouldwaalve onl7 $1.00for sll suah
         notloespostad,or~thrtthe sheriffvould maelvo
         41.00 for web suah notieoposted. Ia ame8 vhwe
         the amber at notlaeswuld bo large, thfr vould hard-
         17 ssemproper, howover. In sams aasesof reaord,
         St&ahnotlaesbar. beenknow to AUIUbttI'low thana
         bamdmd,  la vhleh lveat st&tlomr7 8nd stampsvould
         not be paid for, or begia to be, fmm the ~1.00 foe,
         fr the80 aottaesWON msfled. ff ported notions
         wfers to notlaesmailed - i.e. pasted by rll, it
         vould rppu tha ahis srtloleJ   applies.
             "All thh rerolvrs1tse1r Into the follav
         puertlans,vblahvo vould lppreoiatiyour aaswr           I
              "XXIa alvll suit, lnvolv~      no subdlvlslo8of
         the stab, vhon tbm 8herlff bus dvortllbd tb or-
         dor ,pf sole by aevspaper md ndi propar wtura, 18
         the shtmfff mtitlod to aoapensdtoaror msil%ngaut
         notloos to putlea as mmlral by lsv,under Astl-
         ale J$O8, R.O.8. in a&Sltlan to the 41.00 allovedfar
         advmtlsiag uader tha pwYisloas of Art. 39Jl) R.C.8.T
         If so, 18 be sllovodoal7 #l&O for nil-    out all
         sue& notionsmqtirod, or Is ha mtitled to Cl.00 for
         uah aoU0~   so posted by wilt
                                                                  505


f   Hononbla M.D. &erson, Page 4


             Artiala 3808, Varnonts &mot&ad   Zeus   civil ata-
    tutas, wuls aI rollov8r
               %ha time and p&a4 of sale of real lskta
        uadar umutlon,     order of ula, or vaaditfoni
        axpo~s, shsll be drartlrad     b7 the offioarby
        hwind tha aotloe tharaofpubllshadIn tba Bgllsh
        langwga aaaa a weak for thwo samaautin       vnks
        praaading   suah sala, In sow aawpapar published
        la arid amInt . %ha first of 8ald publlutlons
        shall appear not lass than *ant7 dam lmsdiato-
        17 praamlingtha day of sale, 8afd aotlaa shsll
        aoat8.b& statawat of the 8uthorIt7b7 virtw
        oflmah the wlelstobam8Alo,thotsma           of lrvy,
        and the tims aad pbaa of ssle8 it ah11 also mm-
        t&Ii%a brief dasariptlonof tha proparw to ba
        sold, snd skll glva tha msber of awes, odglwl
        survcbf,  localityIn tha tountJ,snd the -       by
        vhioh tha land is rest generallyknown, but it
        ahall not be waasuq      for It to aontainfield
        aotas. Publlsbarsof nawpapars      s&all woal~a
        for publlrbingsa.td sales Tlity cents par spusra
        tor the fiiratlnsartlanan4 thirty aants par
        sqww for sub8aquentlnrartlons,to ba taxed snd
        psi4 as other oostsl for suah publlartloa,ten
        llnas shallaonstltutaa squara,s&l t&a body of
        no such ulvertlsaaant   shall be printedin larger
        type t&m bnviar. No fee for 8dvarUsing say
        pwparty la a navspaparunder ths pwvIslons of
        this srtialasbsll axaaad tha mm of five dollars.
        If tbasa bo no navspaparpublishadin the bounty,
        or aoaa vhiah will publish the notlae of lla ior
        the aoapawatlaa hawln fixed,the offlaar skmll
        them post suah notioo la vrltirrg  ia thwa pub110
        plnas ia the aounty,oao ofrhlah shsll be rt the
        6ou~tlwusa   door of suah aountr.for 8t lwst tvaa-
HonorebloX.D. lherson,r-0 $


          Artiole 3933r Veraan          Amoteted %xas Oiril St+
tutas, m8ds la part u follorsr
          %haritfsubitoonstabl*s
                              shallnoelve ths
    follolrlqfees,
        I....

          "Levyiagsaoh usaut1aa..**.*......... l*ofJ
                 of uaoutfaa.......r..........
          rltaturn                             t1.00
          l
              ....


          lPostisg    the   rdrutisamntrfor aal*
    under %a14~nutl~            or an7 order   of s8l*.,.&OO
                            0tao~nhlee8
                            rvlso wQV~~~..*,l.oo
          I)
              l .,.


         %011*oting nomy oa u1 exwutioa or uL ardor
    of 834, vhan the 88m Is nde by a sale, for
    first UEIOlbmdwd Dollars ($100)or
              for tIw sw3ml We Xtmc%md
                                    til sum ovafhro &abed
                                   *sow     Oaa Thou- Dol-



    of   ata pwr aant.
           .         a
    (Undas~S&~&w            )
         Mtiel8J8U, poori&* for %n wstlm q' of
aotloesa% the wwthousa dooraad other pubrio p la za s,
                                                     lto.

          Tba awe ofbrurdvs.?ultoa,U                Ivlo6l,hald#
                                                                   we

         'Th~sgmedsktmwatupeawhlahtlw~~-
    wao 8utuittadla thisemwt show tbt the twstaa
    HonorableM.D. Emerson,Pm   6
i
        gave notlaa of ths tlm tams, and plaao or
        sale, aad of tb pram&     to be sold ls fol-
        lowar By postln8tvo prlnteQ oapias of *u&t
        aotfaa on the boardsin the oontdor of t&w
        aourt-houseia the oity of Austiia, oauuty0r
        Travis, aad &tat0 of Texas, raid prlntad ao-
        tiubaLng8bout10 awhas tnlangth,aad2
        lnohosSnbbnadth,lUoaloba%ngmda~ttho
        wst fwat door of arid owrt-house, vbw all
        mbllo Wea lntho aoumt~oftnvlsmausu-
        8l4 ride, usl the boasda oa vhloh the aotlaar
        vow post8d ww b tb oor?ldorof the blld-
        iag,BboIat4ofHtfmm#afmmtdooF,and
        In opanvlbvfraathadoorand fustattbs
        side of the sWnrylu&agto    tha court-FooRs
        in tb saaond stow. 9habardsamvhlahthosad
        not1008vesaplwad wereplwldod w tb# row%@
        of Tnvir for tbr postiag ai aotlo88 of 8tmr--
        ifist sales, tax-sales,all notioas ia pro-
        bte matten,md tilpubllaaotlaesroqulmd
        b7 lrv to bs posted at the oomt-hmu door,
        and suah boards had baaa prtwided aad rued fop
        suah purposom,standIngin tha sew p&80      for
        muIy JI8M,  ud  mtIaar of trwtoas’   Sal** had
        alwap oustomrll~ batm postedon thaso boards.
        totlaaoof thL8 a&water vam aavar panrlttad
        to be po8tadon the door or wlls of thm hauoa,
        but 0n th4 beau furnlah0d and \ued ror suoh
        purposas . These aotiaosvan posted, as stat-
        ad,oaDaaambar211887,mmtbaa3Od4sba-
        row the da7 of da .......In pwvldlng for
        thopostlng &the court-housedoor lath doad
        of trustunderoozuldantion,   the prtles
        doubtlesslntondad that tha mtlaa shmld be
        stuak 9 at the plaao So? postIn@ lo@1 netloas
        ln the oltr OfAWua, sllohking thepla6.
        vha w l porter rouldmoot lfkalyba sum by
        pooyu   daslww of pureha      la114at   bllo
               lieaoaeurla the oon8lus2onof tc
        la&edjudgaihotriadtha      oanbalathat
        tha aotlaaoof tha atie were gim fn Meor-
        baa4 vlth the terms of tha dud of trust,
        aad that it is wmaoasu~ to pbss tspoauv
        other qwstlaa in the one. The Judgwat    is
        aooordlagl7afflmad."
ZonorablaN.D. Ellmon, Pago 7


        Wo quot.fwm           tin   otua of Maloon vs. State, 75
8U 502,es follovsc
                 'By 'posting as roquhodbylav’ lowsnt
    that the notfoesmust ba 8attell7posted tha
    raqulsltanumber of &78 8afore tha llootlaaIs
    held. Tha Tut    that the aotloaen7 have baaa
    subsaqwntl toonorbloundovnwuldnotri-
    f*ot the VJ ldlty of ths llaatlan. When the
     st*tuk nquIn8 t&a aatZoeato b8 poitatiw
     da7s bafow tha rleotloa,If tin proofodl)tiu-
     rive4      shove tint  rrrld po~U.mg did -,      t&en
     the aourt,     as ladlecrtad ln tin  ortglml   opla-
     Ion, is *nthorlsadto toll tbs ury as a quo*-
     tlon of law, that tha 1-1 apti m i+r is valid.
                 lfaquotafwmtha aas0 oiCitfof&aAntanio          vs.
Campbell,56 SY 1~0 (citedb7 too ti 7ow Mot)             es follovo,
           “Th e      lsolgnaaatea8pld.m of tha
               fo ur th
      udgmont,In~lovlag tha MOl8Imod~S        sorts
     J)4.5q~for 8otloosof tb8 shariff~ssale,k-
     a a wea wn wa sm lvida na  toa sup p o rsw
                                              th
     6harga. The offfoar tastlfiad,'I also &u-g-
    ad ln the shoriffts  aosts, 44.50 for notlaas.t
     Plrlntfffiatwduwd    as avidaaaathe return
    o fJ& Jsheriff,from vh la lb h lpparrs th a h
                                                ta
    sar~adthree aopZa8 of notlau of ula on par-
    ties, and tha sam nunbsr oa their raspoativs
    attorneys,m&lag *lx in 8ll. Xl8 tastiraaj
    show that    t&l* ahargovu hdapandant of the
    ordlury postingof ths advwtlsamant. Ye 8w
    uaablo to find my ~rovfsla~lllovlq tha sbr-
    lif aoapeaut1oa fw the notloas raqulredto
    be given ths pmtlas aad their 8ttoways Sn
    such uses, ud thenfon thIr Ita8vm Im-
     propor ohm@."
             Wo quota ttatha        mse o?B&hun.      8-k.   275 S.W.
149, as    followr
                 ‘A sheriffis ontitladto sacrhfear &a
     the statutes        and for thatwasoa
                ruthoriso,
     tho featthttha fn*Uwadrq       smlmp
     in sow iastubassor rrJlLaot&or fnst~aes




                                                                      A
EamorabloX.D.Emsrsan,Pega 8


    oumoteator Into l dotlriom    oaastrulngthe
    statutesauthorlslagth8w f%m L8glslaturt
    has onrote th in bill, and has fixed l
    muImm sumvhtoh s sheriff18 entitledta
    wnlvo la fees,wquirl.a#     that the uous bo
    paid iatothe eouatytwasury.      The Laglala-
    tuwhnJs0     aantadlavs regulatwaad
    Uglag   tha fees of offlaws fwa tlms to
           Thsvi8domorumflsdo8ofthaw rots
    is nit a mtter for the oourteto 4otamIna.”
                  wvornd 0 other gwwds la

         OpiaiaaHo. O-511of this departmentholdo that
a shariifis ontitledto l fao of onl7 )l.OO for postingthe
notloosof wle Iavolvadi8 ssidfaot sltuatlon and vss not
oatltlodto 84 f-0  for riling notlaeoof 8al.r.We oa-
elosa hewvlth a eon of wZd opiatoafor your oonvanlanoo.
          fr vlavof tha fowgolag authorltles,pu sra ra-
speotfullyadvised that it 1s tb oplnlon of thin dopartmnt
that the sheriffvouldaot k latitledto Argo say fsos
s4ar     for mlling out t&a four n&loo0 UosorIlmdIn pxr
      .

                                    Yours vary truly
                                ATTOl?HRYclgllBRAtOPTRXAS




               KPPfiOVErDEC
                         16, 1940
WmrAW     '